

114 S351 IS: Mortgage Debt Tax Relief Act
U.S. Senate
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 351IN THE SENATE OF THE UNITED STATESFebruary 3, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prevent homeowners from being forced to pay taxes on forgiven mortgage loan debt.
	
 1.Short titleThis Act may be cited as the Mortgage Debt Tax Relief Act.
		2.Extension of exclusion
			 from gross income of discharge of qualified principal residence
			 indebtedness
			(a)In
 generalSubparagraph (E) of section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2015 and inserting January 1, 2017.
			(b)Effective
 dateThe amendment made by this section shall apply to indebtedness discharged after December 31, 2014.